NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by E-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court's home
page is: http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                            ___________________________


7th Circuit Court – Dover Probate Division
No. 2013-398


                      IN RE ESTATE OF RUTH C. MCCARTY

                              Argued: April 3, 2014
                         Opinion Issued: August 8, 2014

      Wyskiel, Boc, Tillinghast & Bolduc, PA, of Dover (Michael J. Bolduc on
the brief and orally), for the appellant.


      Joseph A. Foster, attorney general (Patrick J. Queenan, assistant
attorney general, on the brief and orally), for the New Hampshire Department of
Health and Human Services.

      LYNN, J. The appellant, Kerry McCarty, as executrix of the Estate of
Ruth C. McCarty, appeals an order of the Circuit Court (Cassavechia, J.)
denying her motion to dismiss the claim of the New Hampshire Department of
Health and Human Services (DHHS) for repayment of medical assistance
provided to the decedent through the State’s Medicaid program. She argues
that the court erred by concluding that DHHS’s claim was not barred by the
statute of limitations. We affirm.

      The following facts were found by the trial court or are supported by the
record. At the time of her death on October 11, 2009, the decedent had been
residing in her home at 11 Elmview Circle in Dover with her adult daughter,
the appellant. The appellant had been caring for the decedent, who was
afflicted with dementia, for more than two years. This care allowed the
decedent to remain at home rather than reside in a long-term nursing facility.
From June 22, 2009, to October 9, 2009, the decedent received medical
assistance totaling $7,866.64 through Medicaid. Upon her death, the
decedent’s estate consisted solely of the real estate at 11 Elmview Circle, which
was devised to the appellant in the decedent’s will.

      DHHS filed a claim for recovery of medical assistance in the amount of
$7,866.64 and provided notice to the appellant in February 2010. This claim
was not secured by a lien against the decedent’s real property. The appellant
did not pay the claim, and DHHS did not file an action to enforce its claim. In
February 2012, the appellant asked the circuit court to dismiss DHHS’s claim,
arguing that it was barred by RSA 556:5 (2007) because DHHS failed to file
suit against the estate within one year of her appointment as executrix. DHHS
objected, asserting that because its claim was for the recovery of medical
assistance, RSA 167:16, III (2014) exempted it from the one-year filing
requirement contained in RSA 556:5. Furthermore, DHHS contended that the
appellant was presumed to have accepted its claim for recovery by not
challenging the claim’s validity or amount, pursuant to RSA 167:16, III, within
twelve months of her appointment.

       The trial court determined that RSA 167:16, III was ambiguous and
consulted the statute’s legislative history. Based on this review, the court ruled
that “the legislature intended to exempt DHHS from the requirement to file suit
against an administrator within one year of appointment when it has a timely
filed claim against an estate or a lien on a decedent’s real estate.” This appeal
followed.

      On appeal, the appellant argues that the trial court erred in denying her
motion to dismiss by: (1) concluding that RSA 167:16, III exempts from the
one-year limitations period contained within RSA 556:5 DHHS’s claims for
recovery of assistance that are not secured by liens; (2) consulting legislative
history to aid in its interpretation of RSA 167:16, III; and (3) failing to apply the
exemption to recovery set forth in RSA 167:16-a, IV(b)(2) (2014). We do not
find any of these contentions persuasive.

      We first address whether RSA 167:16, III exempts DHHS claims for
recovery of assistance that are not secured by liens from the limitations period
contained in RSA 556:5. RSA 556:5 provides that “[n]o suit shall be
maintained against an administrator for any cause of action against the
deceased, unless it is begun within one year next after the original grant of
administration.” DHHS did not file suit within one year of the appellant’s grant
of administration. Therefore, we must determine whether RSA 167:16, III
exempts DHHS’s claim from RSA 556:5.



                                          2
       “The interpretation of a statute is a question of law, which we review de
novo.” State Employees’ Assoc. of N.H. v. State of N.H., 161 N.H. 730, 738
(2011). “In matters of statutory interpretation, we are the final arbiter of the
intent of the legislature as expressed in the words of the statute considered as
a whole.” Id. “We first look to the language of the statute itself, and, if
possible, construe that language according to its plain and ordinary meaning.”
Id. “We interpret legislative intent from the statute as written and will not
consider what the legislature might have said or add language that the
legislature did not see fit to include.” Id. “We construe all parts of a statute
together to effectuate its overall purpose and avoid an absurd or unjust result.”
Id. “Moreover, we do not consider words and phrases in isolation, but rather
within the context of the statute as a whole.” Id.

      The appellant argues that RSA 167:16, III applies only to claims that are
secured by liens. She relies upon the statutory language, its context, and the
statute’s title. RSA 167:16, III states:

             Notwithstanding RSA 556:5 and any other provision of law to
      the contrary, the administrator of a recipient’s estate shall be
      conclusively presumed to have accepted a claim for recovery of
      assistance which is subject to the jurisdiction of the [circuit court –
      probate division] unless, within 12 months from the initial grant of
      administration, the administrator commences an equitable action
      in the superior court challenging the validity or amount of the
      commissioner’s claim and lien.

(Emphasis added.) The appellant contends that the use of the words “claim
and lien” in the statute demonstrates that it applies only to claims by DHHS
that are secured by liens. DHHS, however, asserts that RSA 167:16, III applies
to all claims, whether or not secured by a lien, because no such limitation can
be found in the language, “the administrator . . . shall be conclusively
presumed to have accepted a claim for recovery of assistance which is subject
to the jurisdiction of the [circuit court – probate division].”

        The plain language of RSA 167:16, III contains two distinct parts. In the
first clause of the paragraph, the legislature exempts DHHS claims from RSA
556:5: “Notwithstanding RSA 556:5 . . . the administrator of a recipient’s
estate shall be conclusively presumed to have accepted a claim for recovery of
assistance which is subject to the jurisdiction of the [circuit court – probate
division] . . . .” RSA 167:16, III (emphasis added). In the second clause, the
legislature carves out an exception: “unless, within 12 months from the initial
grant of administration, the administrator commences an equitable action in
the superior court challenging the validity or amount of the commissioner’s
claim and lien.” Id. The plain language of the statute shows that it applies to
any “claim for recovery of assistance which is subject to the jurisdiction of the



                                        3
[circuit court – probate division].” Id. The language “claim and lien” is
contained within the exception, and it dictates only that the administrator
must challenge both the claim and any liens securing that claim to rebut the
presumption of acceptance. If the legislature desired to limit the application of
RSA 167:16, III to claims that are secured by liens, it could have done so. But
it did not do so, and we will not add language that the legislature did not see fit
to include. State Employees’ Assoc., 161 N.H. at 738. Therefore, we conclude
that the statute unambiguously applies to all claims for recovery of assistance
that are subject to the jurisdiction of the circuit court – probate division.

       The appellant next argues that the context of the overall statutory
scheme makes it clear that RSA 167:16, III applies only to claims that are
secured by liens. Specifically, she argues that because each of the remaining
paragraphs of RSA 167:16 (2014) applies only when DHHS has both a verified
claim and a verified lien, paragraph III should be interpreted to be limited to
these circumstances as well. To the contrary, construing paragraph III in the
context of paragraphs I, II, and IV indicates that the legislature intended
otherwise. The legislature uses “claim” and “lien” as distinct terms throughout
section 16. Paragraph I describes generally the manner in which “[a]ssistance
liens arising under” chapters 161 or 167 may be enforced. RSA 167:16, I
(emphasis added). Paragraph II describes how DHHS “may enforce the
liquidated amount of an assistance lien.” RSA 167:16, II (emphasis added).
And paragraph IV restricts the sale of real estate or distribution of probate
assets by an estate against which a notice of lien has been filed to ensure that
DHHS’s interest is protected. See RSA 167:16, IV. The absence of similar
language limiting the application of RSA 167:16, III only to situations in which
DHHS has a lien is a strong indication that the legislature did not intend the
paragraph to be so limited.

       The appellant next argues that paragraph III applies only to claims
secured by liens because RSA 167:16 is entitled, “Enforcement of Assistance
Liens.” As we have previously held, however, “[t]he title of a statute is not
conclusive of its interpretation, and where the statutory language is clear and
unambiguous this court will not consider the title in determining the meaning
of the statute.” State v. Kilgus, 125 N.H. 739, 742 (1984). Because the words
of the statute are clear and unambiguous, we will not look to the title of RSA
167:16 to aid in its interpretation.

        Given our determination that the language of RSA 167:16, III is
unambiguous and subject to only one reasonable interpretation, we need not
address the appellant’s argument that the trial court erred in consulting
legislative history to determine the statute’s meaning. See State v. Dion, 164
N.H. 544, 552 (2013) (“Where the trial court reaches the correct result on
mistaken grounds, we will affirm if valid alternative grounds support the
decision.” (quotation omitted)); Smith v. City of Franklin, 159 N.H. 585, 588



                                         4
(2010) (“We review legislative history to aid our analysis where the statutory
language is ambiguous or subject to more than one reasonable interpretation.”
(quotation omitted)).

       Finally, the appellant argues that the trial court erred by not exempting
the decedent’s estate from recovery by DHHS pursuant to RSA 167:16-a,
IV(b)(2). Specifically, the appellant argues that this statute should be
interpreted to apply to all DHHS claims, and that to interpret the statute
otherwise, as did the trial court, yields an absurd result. RSA 167:16-a, IV
(2014) states, in relevant part:

        IV. Notwithstanding any provision of law to the contrary, there
      shall be no adjustment or recovery of medical assistance correctly
      paid on behalf of . . . an individual, except from the estate of an
      individual who was 55 years of age or older when the individual
      received such assistance, and then . . . only at a time when:

         ....

          (b) In the case of a lien on an individual’s home under
         subparagraph I(b):

            ....

              (2) There is no son or daughter of the individual who was
            residing in the individual’s home for a period of at least 2
            years immediately before the date of the individual’s
            admission to the medical institution, nursing facility, or
            intermediate care facility and who establishes to the
            satisfaction of the state that he or she provided care to such
            individual which permitted such individual to reside at home
            rather than in an institution and is lawfully residing in such
            home and has done so on a continuous basis since the date
            of the individual’s admission to the medical institution,
            nursing facility, or intermediate care facility.

By its plain language, RSA 167:16-a, IV(b)(2) applies only “[i]n the case of a lien
on an individual’s home under subparagraph I(b).” RSA 167:16-a, IV(b).
Under RSA 167:16-a, I(b) (2014), notwithstanding any other provision of law,
DHHS may not secure a lien upon the real property of a recipient unless the
recipient “is an inpatient in a nursing facility, intermediate care facility, or
other medical institution.” RSA 167:16-a, I(b). Here, the decedent was not
admitted to a medical institution, and no lien was placed on the decedent’s
property as a consequence of a stay at such an institution. Consequently, RSA
167:16-a, IV(b)(2) is plainly inapplicable to this case.



                                         5
       We disagree with the appellant’s suggestion that our interpretation of
this statute leads to an absurd result. She argues that the statute is intended
to exempt an estate from recovery by DHHS when care provided by a recipient’s
child delays entry into a medical facility, thereby saving the State significant
money, and that it therefore would be absurd for the statute not to similarly
exempt an estate when care provided by the recipient’s children obviates the
need for a recipient to enter a medical facility. The premise of the appellant’s
reasoning is faulty, however — the statute does not create a permanent bar to
recovery. If the child of a recipient satisfies the requirements of RSA 167:16-a,
IV(b)(2), then DHHS is merely prevented from recovering on a lien against real
property until a time when that child ceases to live in the decedent’s home.
See RSA 167:16-a, IV. Therefore, the purpose of the statute is not to reward a
child’s meritorious conduct with financial gain in the form of forgiveness of
debt owed to the State by the decedent, as the appellant hypothesizes, but
rather to protect such a child from DHHS using a lien to evict, partition, or
force sale of the decedent’s home while the child continues to live there. See
RSA 167:16-a, IV(b)(2) (recovery allowable provided “[t]here is no son or
daughter of the individual who was residing in the individual’s home for a
period of at least 2 years”).

      Accordingly, because the express requirements of RSA 167:16-a, IV(b)(2)
have not been met, the trial court correctly determined that the statute did not
exempt the decedent’s estate from a recovery of assistance by DHHS.

                                                 Affirmed.

      DALIANIS, C.J., and HICKS, CONBOY, and BASSETT, JJ., concurred.




                                       6